Citation Nr: 1726170	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  04-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a bilateral carpal tunnel syndrome to include as secondary to service-connected disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disability.

(The issues of entitlement to an increased rating for a right ankle disability, entitlement to Special Monthly Compensation (SMC), to include loss of use of the right foot, and entitlement to a total rating based on unemployability due to service-connected disability (TDIU) are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from November 1966 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2011, the Board remanded these issues for additional development.

The issue of entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not related to service, and is not caused or aggravated by a service-connected disability.

2.  The Veteran's bilateral carpal tunnel syndrome is not related to service, and is not caused or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  Entitlement to service connection for a bilateral carpal tunnel disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an August 2007 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the report of a June 2004 VA examination.  Additionally, per the October 2011 Board remand instructions, the Veteran was afforded VA examinations in November 2011.  

In light of the above, the Board also finds that the RO substantially complied with the October 2011 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran is seeking service connection for a left shoulder disability to include as secondary to service-connected disability and service connection for a bilateral carpal tunnel syndrome to include as secondary to service-connected disability.

The Veteran's service treatment records are negative for treatments or complaints related to a left shoulder or a bilateral carpal tunnel syndrome disability.

A June 2001 private treatment note indicated that the Veteran had bilateral carpal tunnel syndrome as he underwent right carpal tunnel release surgery.

On VA examination in June 2004, the examiner reported that the Veteran had fallen several times due to "his clumsiness" and injured both of his shoulders.

Per the October 2011 Board remand instructions, the Veteran underwent a VA examination in November 2011.  The examiner noted a diagnosis of left shoulder tendonitis with an onset in the 2000s.  The Veteran reported that he started to have issues in the 1990s and 2000s his shoulders.  He reported having a fall and hurt his left shoulder which might have been dislocated.  The examiner noted that imagining studies demonstrated arthritis of the right shoulder.  X-rays of the left shoulder revealed soft tissue calcifications superior lateral to the humeral head consistent with calcific bursitis and/or tendinitis.  The examiner also noted that the Veteran had a diagnosis of carpal tunnel syndrome with an onset in the 2000s.  The Veteran reported that after service when working for the Postal Service, he began to experience bilateral symptoms of pain and numbness in his wrists and hands in the 1980s.  It was not until the 1990s that the symptoms progressed to the extent that he had surgery on his right wrist.  It was not until 2000-2001 that he was formally diagnosed with bilateral carpal tunnel syndrome.  The examiner opined that the Veteran's left shoulder and bilateral carpal tunnel syndrome disabilities were less likely than not proximately due to the Veteran's service-connected conditions.  The examiner noted that the Veteran had more than 20 years of no issues with respect to his shoulder and carpal tunnel syndrome after his service.  The examiner noted that the symptoms of both conditions started after his duties in the United States Postal Service (USPS) and the associated well documented injuries that he had while working for the USPS.  Both of these conditions were very common in patients performing the types of duties that the Veteran performed in the USPS.  There was also no evidence of either of these conditions starting in the service.  The examiner noted that he could not determine a baseline of severity for the Veteran's left shoulder and bilateral carpal tunnel syndrome disabilities as there was a lack of medical documentation of these conditions prior to the service-connected condition of the left ankle.  However, regardless of the established baseline, the examiner opined that it was not at least as likely as not that the Veteran's left shoulder or bilateral carpal tunnel syndrome disabilities were aggravated beyond the natural progression of the diseases by a service-connected disability.  The examiner noted that it was only after prolonged period at the USPS that the Veteran's conditions arose.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left shoulder and bilateral carpal tunnel syndrome disabilities are not warranted.

As there are current diagnoses of tendonitis of the left shoulder and bilateral carpal tunnel syndrome, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board finds that the weight of the evidence is against a finding that the Veteran's current left shoulder or bilateral carpal tunnel disabilities are etiologically related to the Veteran's military service on a direct basis.  Notably, the Board notes that the Veteran's service treatment records are negative for complaints or treatments for a left shoulder or bilateral carpal tunnel disability.  Furthermore, the only medical opinion addressing the etiology of the left shoulder and bilateral carpal tunnel disabilities weighs against the claim.  As noted above, the November 2011VA examiner indicated that there was also no evidence of either the Veteran's left shoulder or bilateral carpal tunnel disability starting in service.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for right shoulder, right ankle, left ankle, right index finger and left little finger disabilities.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current left shoulder or bilateral carpal tunnel disabilities are etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the left shoulder or bilateral carpal tunnel disabilities on a secondary basis weigh against the claims.  Notably, the November 2011 VA examiner opined that the Veteran's left shoulder and bilateral carpal tunnel syndrome disabilities were less likely than not proximately due to or aggravated by the Veteran's service-connected conditions.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a left shoulder or a bilateral carpal tunnel disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed left shoulder and bilateral carpal tunnel disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that left shoulder and bilateral carpal tunnel disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the left shoulder or bilateral carpal tunnel disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a left shoulder disorder to include as secondary to service-connected disability is denied. 

Entitlement to service connection for a bilateral carpal tunnel syndrome to include as secondary to service-connected disability is denied. 


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

Regarding the Veteran's claim to service connection for an acquired psychiatric disability, the Board notes that on VA examination in November 2011, the VA examiner opined that it was less likely than not that the Veteran's depressive disorder not otherwise specified (NOS) was caused by or aggravated by his service-connected disabilities.

However, the Board also notes that the November 2011 VA examination report indicated that the Veteran had "several pre-military pre-disposing factors for depression including maternal family history of depression and childhood sexual abuse".  Notably, the examiner reported that the Veteran was raped by an older teenager who held a knife to his throat when he was six years old.

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The record demonstrates that the Veteran's acquired psychiatric disability might have preexisted his service as it was noted that the Veteran had been a victim of childhood sexual abuse and had noted pre-military predisposing factors for depression.  

As a result, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any psychiatric disability that preexisted his service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.   Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present acquired psychiatric disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide opinions with respect to the following:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has an acquired psychiatric disability that is etiologically related to his active service?

(ii) Is it clear and unmistakable (undebatable) that an acquired psychiatric disability preexisted the Veteran's enlistment into service?  

(iii) If so, is it clear and unmistakable (undebatable) that any preexisting acquired psychiatric disability was not permanently aggravated beyond its natural progress during the Veteran's active service.

In making these determinations, the examiner should specifically address the November 2011 VA examination report which indicated that the Veteran had "several pre-military pre-disposing factors for depression including maternal family history of depression and childhood sexual abuse".

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


